DETAILED ACTION

Status of the Application
	In response filed on September 1, 2021, the Applicant amended claims 1, 9, and 17.  Claims 1, 2, 4-10, 12-18, and 20 are pending and currently under consideration for patentability.

Priority
	The instant application has a filing date of May 2, 2019, and claims for the benefit as a continuation (CON) of a prior-filed non-provisional application # 14/038,949 filed on September  27, 2013.

Response to Amendments
	With respect to the rejection of claims 1, 2, 4-10, 12-18, and 20 under 35 U.S.C. 112 (a), Applicant has appropriately amended the claims. The rejections of claims 1, 2, 4-10, 12-18, and 20 under 35 U.S.C. 112 (a) (for the reasons previously of record) have been withdrawn.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claims 1, 9, and 17 under 35 U.S.C. 103 have been considered, but are moot in view of a new grounds of rejection. 


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 4-10, 12-18, and 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

	Claims 1, 9, and 17 recite “(b) the web interface displays in a first impression area, details relating to the promotion, including the accepted value representative of the first discount toward a purchase of the    promotion for a promotional value…wherein the web interface enables purchase of the incentive via at least an interaction with a displayed component during the current browsing session at a price that reflects the first discount and the second discount”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The accepted value is a price of the voucher/promotion, and the voucher/promotion may be redeemed for a greater value (e.g., purchase voucher for $50 and redeem it for $100 of food). As such the Examiner understands that the accepted value may be representative of a “first discount”, that being a discount on the redeemable value (i.e., the claimed  “promotional value for which the promotion is redeemable”). However, the claims refer to an “accepted value representative of the first discount toward a purchase of the promotion for a promotional value”. It is unclear how the first discount could be said to be “toward a purchase of the promotion”. If anything, the first discount would be toward a purchase of the promotional value, not toward a purchase of the promotion/voucher itself. 
Relatedly, the Examiner understands that the incentive is a discount that is applicable to the purchase of the voucher/promotion (i.e., the incentive makes the price or “accepted value” of the promotion less expensive). Per the claims, the “value of the incentive is…applied to the accepted value for which the promotion is offered for purchase”, and makes the purchase price lower. However, the customer is still purchasing the voucher/promotion, not the incentive. However, the new language states that the web interface enables “purchase of the incentive”. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.
For the purpose of Examination, the phrase  “(b) the web interface displays in a first impression area, details relating to the promotion, including the accepted value representative of the first discount toward a purchase of the    promotion for a promotional value…wherein the web interface enables purchase of the incentive via at least an interaction with a displayed component during the current browsing session at a price that reflects the first discount and the second discount” will be interpreted as  “(b) the web interface displays in a first impression area, details relating to the promotion, including the accepted value representative of the first discount promotion via at least an interaction with a displayed component during the current browsing session at a price that reflects the first discount and the second discount”.
Each of the remaining claims are similarly rejected by virtue of their dependencies.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1, 2, 6, 7, 9, 10, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. (U.S. PG Pub No. 2002/0062245 May 23, 2002 - hereinafter "Niu”) in view of Ron et al. (U.S. PG Pub No. 2014/0067505, March 6, 2014 - hereinafter "Ron”)

With respect to claim 1, 9, and 17, Niu teaches an apparatus for providing an incentive on a promotional system during a browsing session, the apparatus comprising; at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor; a method for providing an incentive via a promotional system during a browsing session, and a non-transitory computer program product for providing an incentive on a promotional system during a browsing session, the non-
provide a computer program routine to a device, the computer program routine configured to generate consumer event indications; ([0047] “when a visitor visits any website…web server also sends additional generic script information (which is a client side script that instructs the browser to collect information and gather additional scripting information from the script database…dynamic scripts collect unique ID information along with page data information of the visitor that is sent back to web server and processed to see if a real-time response is necessary”, [0042] “software program records the visitor’s sections and his or her viewing activity with respect to the e-commerce website”)
access a product via a promotional system, the product comprising at least a service or product offered by a provider, an accepted value for which the product is offered for purchase via the promotional system ([0004] “information stored on such pages can be…product data…presented to the user’s computer system”, [0007] “sell their goods or services over the www by placing their catalogues on their web pages…listing content-related information (e.g., product description, price…about the various goods and services offered for sale…for a consumer to browse…select a product, place an order for the product” – therefore the system accesses a product for sale via the system and a price to purchase the product (i.e., an “accepted value for which the product is offered for purchase”) so that this information may be displayed to a user via a webpage , [0041])
cause an impression to be rendered in a web interface on the device during the current browsing session, wherein the impression identifies the product and indicates at least the service or product offered by a provider, the accepted value for which the product is offered for purchase ([0007] “sell their goods or services over the www by placing their catalogues on their web pages…listing content-related information (e.g., product description, price…about the various goods and services offered for sale…for a consumer to browse…select a product, place an order for the product” – therefore the system causes an impression to be rendered in a web interface on the device during a current browsing session, wherein the impression identifies the product and indicates at least the service or product offered by a provider, the price for which the product is offered for purchase (i.e., an “accepted value for which the product is offered for purchase”), [0041] “visitor may point and click on a specific product sold…and website, in turn, may display a picture of the product along with a product description”)
receive a plurality of consumer event indications from the computer program routine, each consumer event indication a result of a consumer performing at least one monitored action while interacting with the promotional system during the rendering of the impression in the web interface during the current browsing session, wherein each consumer event indication is captured by an event handler in an instance in which the consumer performs the at least one action; ([0047] “when a visitor visits any website…web server also sends additional generic script information (which is a client side script that instructs the browser to collect information and gather additional scripting information from the script database…dynamic scripts collect unique ID information along with page data information of the visitor that is sent back to web server and processed to see if a real-time response is necessary” – therefore the system receives consumer event indications (e.g., clicks or other interactions on the webpage) via the tracking scripts while interacting with webpages and therefore impressions and an event handler determines whether a real-time incentive should be presented based on whether certain criteria are met, [0011] “receiving and storing clickstream data from a visitor to the website”, [0040] “analysis of an e-commerce website visitor’s clickstream data…promotions that are capable of being delivered through a series of rules”, [0042] “software program records the visitor’s sections and his or her viewing activity with respect to the e-commerce website…while visitor is currently accessing e-commerce website…stores the current information…in a real-time visitor information data file”)
iteratively calculate, during the rendering of the impression in the web interface during the current browsing session, at least one of (i) an elapsed amount of time spent browsing the product or (ii) an elapsed amount of time of the current browsing session, based at least in part on the received plurality of consumer event indications; ([0043] “utilizes...visitor-specific, historical, and real-time information data files…to automatically device whether or not to send a promotion…such as …an offer or a coupon”, [0047] “processed to see if a real-time response is necessary” – therefore calculations are performed iteratively during the rendering of the impression in the web interface during the current browsing session, [0059] “standard rule…applies to…their current web session”, [0071] “the ‘viewed a given product for more than x to y seconds’ sub-rule…targeting a customer…noticing the visitor has looked at a product for a specified amount of time and then offers a promotion…cumulative number of seconds…seconds on a product page” – therefore the system iteratively calculates an elapsed amount of time browsing the product during the current browsing session (which is similarly an elapsed amount of time of the current browsing session) based at least in part on the received plurality of consumer event indications, see also [0067] “been on site between x to y seconds” sub-rule) and [0101] “a rule based on how long a visitor has been on a specific page”, [0111])
further calculate an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session ([0062] “visitor can be targeted based on his/her previous visit history…’visited within the last x to y days’ sub-rule provides the sub-rule to target this behavior…visitors who have visited between 3 and 5 days in the past” – therefore the system calculates an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session to determine whether this elapsed amount of time satisfies the targeting rule (e.g., if it calculates that 4 days have elapsed since the previous browsing session the user would qualify for a real-time incentive))
determine, with a processor remote from the device and during the rendering of the impression in the web interface during the current browsing session, that an event handler criteria for offering the incentive is satisfied based at least in part on a determination that one or more qualification constraints are satisfied based on at least one of (a) the elapsed 29 LEGAL02/38908508v1amount of time spent browsing the product or (b) the elapsed amount of time of the current browsing session ([0043] “utilizes...visitor-specific, historical, and real-time information data files…to automatically device whether or not to send a promotion…such as …an offer or a coupon”, [0047] “processed to see if a real-time response is necessary”, [0071] “the ‘viewed a given product for more than x to y seconds’ sub-rule…targeting a customer…noticing the visitor has looked at a product for a specified amount of time and then offers a promotion…cumulative number of seconds…seconds on a product page” – therefore the system iteratively calculates an elapsed amount of time browsing the product during the current browsing session (which is similarly an elapsed amount of time of the current browsing session) based at least in part on the received plurality of consumer event indications, see also [0067] “been on site between x to y seconds” sub-rule) and [0101] “a rule based on how long a visitor has been on a specific page”, [0111])
wherein the determination that one or more qualification constraints are satisfied is further based on the elapsed amount of time between the current browsing session and the previous browsing session by the user associated with the current browsing session ([0062] “visitor can be targeted based on his/her previous visit history…’visited within the last x to y days’ sub-rule provides the sub-rule to target this behavior…visitors who have visited between 3 and 5 days in the past” – therefore the system calculates an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session to determine whether this elapsed amount of time satisfies the targeting rule (e.g., if it calculates that 4 days have elapsed since the previous browsing session the user would qualify for a real-time incentive) – [0049] “all the rules…can be combined in “and” rules” - as discussed in Niu, any combination of qualification constraints is possible)
wherein each qualification constraint associated with a respective incentive stored in an incentive database; (Figs 6B and 10 show that each qualification constraint is associated with a respective promotion and incentive stored in the database, [0047] “rules in an offer database”)
authorize the incentive during the rendering of the impression in the web interface during the current browsing session based on the determination that the event handler criteria for offering the incentive is satisfied; ([0043]-[0044] “utilizes...visitor-specific, historical, and real-time information data files…to automatically device whether or not to send a promotion…such as …an offer or a coupon…if program decides to send a promotion, it sends the promotion…based upon rules set by manager…dictate the delivery mechanism…sent to visitor...pop-up window on e-commerce website…embedded promotion (such as through a banner advertisement…”, [0043] “utilizes...visitor-specific, historical, and real-time information data files…to automatically device whether or not to send a promotion…such as …an offer or a coupon”, [0047] “processed to see if a real-time response is necessary”, [0071] “the ‘viewed a given product for more than x to y seconds’ sub-rule…targeting a customer…noticing the visitor has looked at a product for a specified amount of time and then offers a promotion…cumulative number of seconds…seconds on a product page”)
in response to the authorization of the incentive, access a value of the incentive stored in the incentive database, wherein the value of the incentive is a percentage of the product value ( [0051]-[0053] “create a promotion…size of the promotion” & Figs 6B and 1 –incentive values and associated incentives are tied/linked to specific triggering rules and the value of the incentive is accessed when the rules are satisfied, Fig 7 shows “10% off” which is a percentage of the product value)
and in response to the authorization of the incentive, cause the web interface in which the impression is rendered during the current browsing session to be modified such that (a) an incentive indication is displayed with the impression, wherein the incentive indication comprises at least the value of the incentive…wherein the value of the of the incentive is a discount to be applied to the accepted value for this the product is offered for purchase (Fig 7 shows the displayed incentive indication comprising at least a value to be applied to the purchase price (i.e., “accepted value”) for the product offered for purchase, (0043]-[0044] “utilizes...visitor-specific, historical, and real-time information data files…to automatically device whether or not to send a promotion…such as …an offer or a coupon…if program decides to send a promotion, it sends the promotion…based upon rules set by manager…dictate the delivery mechanism…sent to visitor...pop-up window on e-commerce website…embedded promotion (such as through a banner advertisement…”)
and (b) the web interface displays in a first impression area, details relating to the product, including the accepted value, [0007] “on their web pages…listing content-related information (e.g., product description, price…about the various goods and services offered for sale…for a consumer to browse…select a product, place an order for the product” – therefore the web interface displays in a first impression area details relating to the product, including the product price (i.e., an “accepted value for which the product is offered for purchase”), [0041] “visitor may point and click on a specific product sold…and website, in turn, may display a picture of the product along with a product description”)
and in a second impression area, the incentive indicative of the second discount ([0044] “sent to visitor...pop-up window on e-commerce website…embedded promotion (such as through a banner advertisement…” – therefore the real-time incentive may be displayed in a pop-up window or banner ad slot on the webpage (i.e. “in a second impression area” of the web interface), Fig 7 shows the displayed incentive indication comprising at least a discount value to be applied to the purchase price (i.e., “accepted value”) for the product offered for purchase, Fig 10 “dimensions of promotion” and “position of promotion” – therefore the incentive indication is displayed in a second impression area in the web interface)
wherein the web interface enables purchase of the incentive via at least an interaction with a displayed component during the current browsing session at a price that reflects the discount (Fig 7 shows the displayed incentive indication has a displayed component  (“redeem this coupon now” hyperlink) with which the user can interact to purchase the incentive during the current browsing session at a price that reflects the discount, Fig 10 “text on redeem button”  – redeem button is a displayed component that enables purchase of the product/incentive)
Niu generally discusses generating and providing incentives (e.g. purchase discounts) to consumers as they browse products/items to persuade them to purchase the products/items. Niu does not disclose that the products/items being browsed are pre-paid vouchers or “promotions”. Niu does not appear to explicitly disclose, 
access a promotion,  the promotion comprising at least a service or product offered by a provider, an accepted value for which the promotion is offered for purchase via the promotional system, and a promotional value for which the promotion is redeemable at the provider for the service or product
wherein the impression identifies the promotion and indicates at least the accepted value for which the promotion is offered for purchase, and the promotional value for which the promotion is redeemable at a provider;
wherein the value of the incentive is a percentage of the promotional value
wherein the promotion provides the service or product at a first discount according to the accepted value for which the promotion is offered for purchase and the promotional value for which the promotion is redeemable at a provider, 
the accepted value for which the promotion is offered for purchase
the accepted value representative of the first discount toward a purchase of the promotion for a promotional value
purchase at a price that reflects the first discount and the second discount
However, Ron discloses a method and system for providing a real-time incentive (e.g. discounts on a purchase price) on a promotional system in a browsing session (abstract, [0058]). Ron teaches 
that products/items being browsed and purchased by consumers may be pre-paid vouchers or “promotions” (abstract, [0002]-[0003] "customers are offered an opportunity to pre-purchase a voucher or a coupon that is value...such offer may be presented on a web site…the voucher may be displayed on an internet web page…or a coupon website, such as Groupon”). Ron teaches that the price of product/item (e.g. the price of a pre-paid voucher or “promotion”) may be dynamically reduced by a certain amount of money (i.e. an inventive amount) in order to persuade a particular customer to purchase a pre-paid voucher ([0025], [0058] - the difference between an original price and a personalized price is an incentive amount). Ron teaches that this incentive may be selected and personalized for particular consumers based on consumer events ([0014] “according to the transaction history of the specific customer”, [0021]-[0022] “determines a personalized voucher to be issued to a specific customer...average number of products per purchase…previous use of vouchers and coupons, purchase distribution…”). Ron further teaches,
access a promotion,  the promotion comprising at least a service or product offered by a provider, an accepted value for which the promotion is offered for purchase via the promotional system, and a promotional value for which the promotion is redeemable at the provider for the service or product  (abstract, [0002]-[0003] "customers are offered an opportunity to pre-purchase a voucher or a coupon that is value...such offer may be presented on a web site…the voucher may be displayed on an internet web page…or a coupon website, such as Groupon” - therefore the promotion comprises at least a service or product offered by a provider, an accepted value for which the promotion is offered for purchase via the promotional system, and a promotional value for which the promotion is redeemable at the provider for the service or product (e.g. $100 dollars of a merchandise at a $50 discount))
wherein the impression identifies the promotion and indicates at least the accepted value for which the promotion is offered for purchase, and the promotional value for which the promotion is redeemable at a provider; ([0002]-[0003] "customers are offered an opportunity to pre-purchase a voucher or a coupon that is value...such offer may be presented on a web site… a voucher may state the following: "Purchase a voucher that can be redeemed for $100 worth of merchandise, but pay only $50”)
wherein the value of the incentive is a percentage of the promotional value ([0002] & [0025], [0058] – Examiner notes this limitation is given no patentable weight as the description of the percentage value is relative to has no effect on the structure of the system or functions performed by the system )
wherein the promotion provides the service or product at a first discount according to the accepted value for which the promotion is offered for purchase and the promotional value for which the promotion is redeemable at a provider, ([0002] “a voucher may state the following: "Purchase a voucher that can be redeemed for $100 worth of merchandise, but pay only $50”)
the accepted value for which the promotion is offered for purchase ([0002] “a voucher may state the following: "Purchase a voucher that can be redeemed for $100 worth of merchandise, but pay only $50”)
the accepted value representative of the first discount toward a purchase of the promotion for a promotional value ([0002] “a voucher may state the following: "Purchase a voucher that can be redeemed for $100 worth of merchandise, but pay only $50” – the accepted value of $50 represents a first discount of $50)
purchase at a price that reflects the first discount and the second discount ([0025], [0058] - the difference between an original price and a personalized price is a price that reflects the first and second discount amount – Examiner notes this description of the price is also simply a result of substituting pre-paid vouchers for the products sold in Niu).
Ron suggests it is advantageous to include accessing a promotion,  the promotion comprising at least a service or product offered by a provider, an accepted value for which the promotion is offered for purchase via the promotional system, and a promotional value for which the promotion is redeemable at the provider for the service or product, wherein the impression identifies the promotion and indicates at least the accepted value for which the promotion is offered for purchase, and the promotional value for which the promotion is redeemable at a provider; wherein the value of the incentive is a percentage of the promotional value, wherein the promotion provides the service or product at a first discount according to the accepted value for which the promotion is offered for purchase and the promotional value for which the promotion is redeemable at a provider, the accepted value for which the promotion is offered for purchase, the accepted value representative of the first discount toward a purchase of the promotion for a promotional value, and purchase at a price that reflects the first discount and the second discount, because pre-paid vouchers (i.e. “promotions”) are one type of product that can be browsed and purchased by a consumer, because offers to purchase a promotion are a well-known type of incentive that may be more effective in encouraging certain customer's to purchase a good/product/service from a merchant, and because doing so can personalize the inventive such that the value of the incentive such that profits are optimized (which may be based on value of the inventive and probability of the user utilizing the incentive as it relates to the value of the inventive) which is beneficial to business ([0011], [0012], [0020], [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, method, and medium of Niu to include accessing a promotion,  the promotion comprising at least a service or product offered by a provider, an accepted value for which the promotion is offered for purchase via the promotional system, and a promotional value for which the promotion is redeemable at the provider for the service or product, wherein the impression identifies the promotion and indicates at least the accepted value for which the promotion is offered for purchase, and the promotional value for which the promotion is redeemable at a provider; wherein the value of the incentive is a percentage of the promotional value, wherein the promotion provides the service or product at a first discount according to the accepted value for which the promotion is offered for purchase and the promotional value for which the promotion is redeemable at a provider, the accepted the promotion is offered for purchase, the accepted value representative of the first discount toward a purchase of the promotion for a promotional value, and purchase at a price that reflects the first discount and the second discount, as taught by Ron, because pre-paid vouchers (i.e. “promotions”) are one type of product that can be browsed and purchased by a consumer, because offers to purchase a promotion are a well-known type of incentive that may be more effective in encouraging certain customer's to purchase a good/product/service from a merchant, and because doing so can personalize the inventive such that the value of the incentive such that profits are optimized (which may be based on value of the inventive and probability of the user utilizing the incentive as it relates to the value of the inventive) which is beneficial to business. 
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-paid vouchers sold on a website of Ron for the products sold on the website of Niu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. All of the real-time incentive triggering rules and impression interfaces of Niu would operate the same way if the product being sold was a pre-paid voucher as opposed to some other product. 

With respect to claims 2, 10, and 18, Niu teaches the apparatus of claim 1, the method of claim 9, and the medium of claim 17;
wherein the event handler criteria comprises a number of viewed promotions in the current browsing session (Fig 6B “viewed between x to y products” – therefore Niu discloses wherein the event handler criteria comprises a number of viewed products in the current browsing session, and the combination of Niu and Ron discussed above results in this being a number of viewed promotions)

With respect to claims 6 and 14, Niu and Ron teach the apparatus of claim 1 and the method of claim 9. Niu does not appear to explicitly disclose, 
wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of incentives, 
the analytics data relating to a percentage of offered incentives redeemed
However, Ron discloses,
wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of incentives, ([0029] “voucher information storage stores information related to vouchers in general, such as the percentage of non-redeemed vouchers...average of a sum spent above or below the voucher value when voucher is redeemed" - therefore the analytics data based on usage of the incentives is provided, [0035] "obtaining...percentage of unredeemed vouchers", [0038],  [0055] “known general and personal redemption statistics” 
the analytics data relating to a percentage of offered incentives redeemed ([0029] “voucher information storage stores information related to vouchers in general, such as the percentage of non-redeemed vouchers...average of a sum spent above or below the voucher value when voucher is redeemed"  [0038] "average gross margin of the voucher related business...average additional percentage that customers spend above the voucher's full redemption value or above the minimum spend required to redeem the voucher" – this information as “related to” (i.e., associated with) a percentage of offered incentives redeemed because it is related to redeemed vouchers) 
Ron suggests it is advantageous to include wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of incentives, the analytics data relating to a percentage of offered incentives redeemed, because such information can be used by the system to ensure a calculated value of the incentive is optimal such that the calculated value results in a desired profit/revenue ([0011], [0012], [0020], [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, method, and medium of Niu to include wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of incentives, the analytics data relating to a percentage of offered incentives redeemed, as taught by Ron, because such information can be used by the system to ensure a calculated value of the incentive is optimal such that the calculated value results in a desired profit/revenue. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one memory and , as taught by Ron, in the method of Niu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that such information could be used by the system to ensure a calculated value of the incentive is optimal such that the calculated value results in a desired profit/revenue.



With respect to claims 7 and 15, Niu and Ron teach the apparatus of claim 1 and the method of claim 9. Niu does not appear to explicitly disclose, 
wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of incentives, 
the analytics data relating to a revenue received from purchases using incentives
However, Ron discloses,
wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of incentives, ([0029] “voucher information storage stores information related to vouchers in general, such as the percentage of non-redeemed vouchers...average of a sum spent above or below the voucher value when voucher is redeemed" - therefore the analytics data based on usage of the incentives is provided, [0035] "obtaining...percentage of unredeemed vouchers", [0038],  [0055] “known general and personal redemption statistics” 
the analytics data relating to a revenue received from purchases using incentives ([0029] “voucher information storage stores information related to vouchers in general, such as the percentage of non-redeemed vouchers...average of a sum spent above or below the voucher value when voucher is redeemed"  [0038] "average gross margin of the voucher related business...average additional percentage that customers spend above the voucher's full redemption value or above the minimum spend required to redeem the voucher") 
wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of incentives, the analytics data relating to a revenue received from purchases using incentives, because such information can be used by the system to ensure a calculated value of the incentive is optimal such that the calculated value results in a desired profit/revenue ([0011], [0012], [0020], [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, method, and medium of Niu to include wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of incentives, the analytics data relating to a revenue received from purchases using incentives, as taught by Ron, because such information can be used by the system to ensure a calculated value of the incentive is optimal such that the calculated value results in a desired profit/revenue. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of incentives, the analytics data relating to a revenue received from purchases using incentives, as taught by Ron, in the method of Niu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that such information could be used by the system to ensure a calculated value of the incentive is optimal such that the calculated value results in a desired profit/revenue.




	Claims 4-5, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Ron, as applied to claims 1, 9, and 17 above, and further in view of Kumar et al. (U.S. Patent No. 7,933,818, April 26, 2011 - hereinafter "Kumar”)

With respect to claims 4, 12, and 20, Niu and Ron teach the apparatus of claim 1, the method of claim 9, and the medium of claim 17. Niu does not appear to explicitly disclose, 
wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: receive participation constraints to be associated with the incentive, wherein the incentive indication comprises the participation constraints;
and enforce the participation constraints during redemption of the incentive in the current browsing session
However, Kumar teaches
wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: receive participation constraints to be associated with the incentive, wherein the incentive indication comprises the participation constraints; (col 8 lns 5-10 “the incentive offer may be valid for a limited period of time, such as the next sixty seconds or until the current browsing session ends” – the incentive is redeemable only for a predetermined amount of time and only during the browsing session, col 9 lns 17-31 "accessing the purchase incentives database to identify purchase incentives that correspond to the item or item category… …purchase inventive is not offered to the user…if an of the following conditions exist: the identified ide,…is currently in the user’s shopping cart…the identified item has previously been purchased by the user”, Fig 5. “buy in the next 60 seconds” i
and enforce the participation constraints during redemption of the incentive in the current browsing session  (col 8 lns 5-10 “offer may alternatively be embedded within a web page…valid…until the current browsing session ends”, Fig 5. “buy in the next 60 seconds” – Examiner notes that Malik (cited below with respect to claims 8 and 16) also discloses  enforcing the participation constraints during redemption of the incentive in the browsing session @ [0033] “coupon can only be redeemed by the user to whom it was issued…each individual can be assigned a unique coupon redemption code…targeted coupons are redeemed based on the user’s login credentials with the network-based publication system…(or) based on the user’s email address…(or) redeemed through the user’s method of payment” – therefore the system enforces the participation constraint (e.g. coupon can only be redeemed by the user to whom it was issued) during redemption of the inventive during the browsing session (e.g. at checkout) by comparing the unique redemption code to known identification))
Kumar suggests it is advantageous to include wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: receive participation constraints to be associated with the incentive, wherein the incentive indication comprises the participation constraints, and enforce the participation constraints during redemption of the incentive in the current browsing session, because doing so can provide an additional incentive/pressure for the customer to make the purchase (col 8 lns 5-10, col 9 lns 17-31, Fig 5.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, method, and medium of Niu in view of Ron to include wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: receive participation constraints to be associated with the incentive, wherein the incentive indication comprises the participation constraints, and enforce the participation constraints during redemption of the incentive in the current browsing session, as taught by Kumar, because such doing so can provide an additional incentive/pressure for the customer to make the purchase. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: receive participation constraints to be associated with the incentive, wherein the incentive indication comprises the participation constraints, and enforce the participation constraints during redemption of the incentive in the current browsing session, as taught by Kumar, in the method of Niu in view of Ron, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that because such doing so can provide an additional incentive/pressure for the customer to make the purchase.

With respect to claims 5 and 13, Niu and Ron teach the apparatus of claim 1 and the method of claim 9. Niu does not appear to explicitly disclose, 
wherein the incentive is redeemable only for a predetermined amount of time and only during the current browsing session

wherein the incentive is redeemable only for a predetermined amount of time and only during the current browsing session (col 8 lns 5-10 “the incentive offer may be valid for a limited period of time, such as the next sixty seconds or until the current browsing session ends”, Fig 5. “buy in the next 60 seconds”)
Kumar suggests it is advantageous to include wherein the incentive is redeemable only for a predetermined amount of time and only during the current browsing session, because doing so can provide an additional incentive/pressure for the customer to make the purchase (col 8 lns 5-10, col 9 lns 17-31, Fig 5.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, method, and medium of Niu in view of Ron to include wherein the incentive is redeemable only for a predetermined amount of time and only during the current browsing session, as taught by Kumar, because such doing so can provide an additional incentive/pressure for the customer to make the purchase. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the incentive is redeemable only for a predetermined amount of time and only during the current browsing session, as taught by Kumar, in the method of Niu in view of Ron, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that because such doing so can provide an additional incentive/pressure for the customer to make the purchase.


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Ron, as applied to claims 1 and 9 above, and further in view of Malik et al. (U.S. PG Pub No. 2011/0106605, May 5, 2011) (hereinafter "Malik”)

With respect to claims 8 and 16, Niu and Ron teach the apparatus of claim 1 and the method of claim 9. Although Ron suggests generating analytics and making predictions based on historical ([0038]), Niu and Ron do not appear to explicitly disclose, 
wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: identify a control group based on the event handler criteria being satisfied; 
preventing incentives from being provided during a browsing session associated with the control group; 
identifying a treatment grouped based on the event handler criteria being satisfied; 
providing incentives during a browsing session associated with the treatment group;
and generating analytics data based on a comparison of purchase data from the control group and purchase data from the treatment group 
However, Malik teaches a method and system for issuing targeted and dynamically-valued incentives/coupons to consumers during a browsing session as they browse for products/items to purchase ( [0019] “system can issue real-time coupons to a user that fits one or more specified criteria while still on the network-based publication system...a network-based marketplace", [0032], [0033] “create coupons with different discount amounts, percentage discounts, and expiration dates for individual users”). Malik further teaches, 
further comprising: identifying a control group based on the event handler criteria being satisfied; ([0019] “can issue a real-time coupon to a user that fits one or more specified criteria while still on the network-based publication system…criteria can include…performance of certain actions by the user on the site, which can be monitored in real-time” – therefore each of the users who are considered for an incentive satisfy event handler criteria, [0034] "a user who is eligible to receive a dynamically generated coupon while browsing...can be placed into a control group. A control group is intended to provide a baseline comparison group with similar characteristics to those that receive coupons…every tenth user that would have been selected to receive a coupon can be placed in the control group" - therefore the system identifies a control group of eligible users (users identifies as satisfying event handler criteria), [0090]) 
preventing incentives from being provided during a browsing session associated with the control group; ([0034] “once placed into a control group, the otherwise eligible user will not receive a coupon”, [0090] “where the user is selected as a member of the control group, the user will not be issued a coupon”) 
identifying a treatment grouped based on the event handler criteria being satisfied; ([0034] "…every tenth user that would have been selected to receive a coupon can be placed in the control group” – therefore 9 out of 10 eligible users (users identifies as satisfying event handler criteria) are identified as a treatment group)
providing incentives during a browsing session associated with the treatment group ([0034] “those that received coupons…” – the users not placed in the control group are provided incentives during the browsing session, [0090] “those users who did receive a coupon” 
and generating analytics data based on a comparison of purchase data from the control group and purchase data from the treatment group ([0034] “provide a baseline comparison…used to analyze the effectiveness of issuing a coupon…monitor subsequent user activity of users...provide for evaluation of coupon campaign effectiveness" - therefore the system generates analytics data based on a comparison of purchase data from the control group and purchase data from the treatment group, [0090] "allows…the ability to gauge the effectiveness of a coupon…user’s actions are logged for future comparison against the actions of those users who did receive a coupon…can provide some indication of how effective the coupon was in encouraging a user to make a purchase...targeted to users actively browsing on the networked system...drive additional immediate purchases” 
Malik suggests it is advantageous to include identifying a control group based on the event handler criteria being satisfied, preventing incentives from being provided during a browsing session associated with the control group, identifying a treatment grouped based on the event handler criteria being satisfied, providing incentives during a browsing session associated with the treatment group, and generating analytics data based on a comparison of purchase data from the control group and purchase data from the treatment group, because doing help marketers/system owners gauge the effectiveness of the coupons at provoking a desired consumer action (e.g. make a purchase) which may enable optimizing future coupon operations ([0034], [0090]). 

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying a control group based on the event handler criteria being satisfied, preventing incentives from being provided during a browsing session associated with the control group, identifying a treatment grouped based on the event handler criteria being satisfied, providing incentives during a browsing session associated with the treatment group, and generating analytics data based on a comparison of purchase data from the control group and purchase data from the treatment group, as taught by Malik, in the apparatus, method, and medium of Niu and Ron, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that because doing so would help marketers/system owners gauge the effectiveness of the coupons at provoking a desired consumer action (e.g. make a purchase) which may enable optimizing future coupon operations out.



Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. 
Griffiths (U.S. PG Pub No. 2012/0166268 June 28, 2012) teaches dynamically providing an incentive to a user to purchase a product based on current browsing 

Moore et al. (U.S. PG Pub No. 2013/0006743, January 3, 2013) teaches dynamically providing an additional incentive to a user to purchase a pre-purchase voucher within a mobile application

Nussel et al. (U.S. PG Pub No. 2010/0100417, April 22, 2010) discloses a method and system for providing real time incentives (abstract) and causing the display in the browsing session to be modified such that an incentive indication is displayed with the promotion/product (Figs 8 and 9 & [0015] & [0073] & [0089] - the system may determine whether or not to provide an incentive to a user while the user is still on the product browsing page (e.g. the results page - see "iPod" in Figs 8 and 9) and when the determination is affirmative the system causes the display of the user's device” to be modified such that an incentive indication (e.g. “obtain a 5% discount on selected iPod models”) is displayed on the same screen as the displayed product information (i.e. without the user leaving the page)) 

Demsey (U.S. PG Pub No.2014/0359407 December 4, 2014) discloses calculating an elapsed amount of time between the current browsing session and a previous browsing session and using this as a qualification constraints ([0045] “user attribute parameters…may include: users who have visited the ECP website within…1 week” – therefore requires determination that an elapsed amount of time between the current browsing session and a previous browsing session is less than 1 week, [0020] promotion information)

Blank et al. (U.S. Patent No. 8,683,348 March 25, 2014 - hereinafter "Blank”) teaches, calculate an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session (3:5-12 “behavior metrics may include…an elapsed time since a previous user session” – therefore the system calculates an elapsed amount of time between 5:25-31 “use of a computer system may use a software product. For example…may interact with a web page that is provided by server…which is rendered by a web browser on computer” – application usage sessions are browsing sessions because the application may be a browser/webpage, 1:42-44) wherein the determination that one or more qualification constraints are satisfied is further based on the elapsed amount of time between the current browsing session and the previous browsing session by the user associated with the current browsing session (3:5-12 “behavior metrics may include…an elapsed time since a previous user session”, 1:32-44 “collects behavioral metrics…determines the emotional state based on the collected behavioral metrics…modifies the user experience based on the determined emotional state”, 3:61-67 “modifying the user experience involves providing personalized marketing offers…advertising content”)



Conclusion
	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621